Thomas, J.:
I concur for reversal upon the ground that upon the facts presented the violation of the statute was the proximate cause of the injury (Amberg v. Kinley, 214 N. Y. 531), and upon the trial the question of proximate cause and damages was for the jury. The question of negligently guarding the machine is inconsistent. The defendant could not become a master, and is liable whether the machine was or was not guarded, if it put the girl to work on it in violation of the statute. I concur with Mr. Justice Kelly’s discussion and conclusion as to the Workmen’s Compensation Law and its non-applicability.
Order reversed, with costs and disbursements, and motion denied, with ten dollars costs. Judgment reversed, with costs, and case remitted to the Supreme Court for trial.